Registration No. 811-00487 Registration No. 2-12187 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Post-Effective Amendment No. x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. x (Check appropriate box or boxes) SECURITY LARGE CAP VALUE FUND (Formerly Security Growth and Income Fund) (Exact Name of Registrant as Specified in Charter) ONE SECURITY BENEFIT PLACE, TOPEKA, KANSAS 66636-0001 (Address of Principal Executive Offices/Zip Code) Registrant’s Telephone Number, including area code: (785) 438-3000 Copies To: Richard M. Goldman, President Security Large Cap Value Fund One Security Benefit Place Topeka, KS 66636-0001 (Name and address of Agent for Service) Amy J. Lee, Secretary Security Large Cap Value Fund One Security Benefit Place Topeka, KS 66636-0001 Approximate date of public offering: Effective Date of this Post-Effective Amendment. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) o on February 1, 2012 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on pursuant to paragraph (a)(2) of rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (“1933 Act”) and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 115 under Rule 485(b) under the 1933 Act and has duly caused this Post-Effective Amendment No. 115 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Topeka, and State of Kansas on the 15th day of March 2012. SECURITY LARGE CAP VALUE FUND (Registrant) By: RICHARD M. GOLDMAN Richard M. Goldman, President Pursuant to the requirements of the 1933 Act, this Registration Statement has been signed below by the following persons in the capacities indicated and on the 15th day of March 2012. Jerry B. Farley Director Donald A. Chubb, Jr. Director Penny A. Lumpkin Director Harry W. Craig, Jr. Director Maynard Oliverius Director SECURITY LARGE CAP VALUE FUND By: AMY J. LEE Amy J. Lee, Secretary and Attorney-In-Fact for the Directors Whose Names Appear Opposite By: NIKOLAOS BONOS Nikolaos Bonos, Treasurer (principal financial officer and principal accounting officer) By: RICHARD M. GOLDMAN Richard M. Goldman, President, Director and Chairman of the Board EXHIBIT LIST Exhibit Number Exhibit: EX-101.INSXBRL Instance Document EX-101.SCHXBRL Taxonomy Extension Schema Document EX-101.CALXBRL Taxonomy Extension Calculation Linkbase EX-101.DEFXBRL Taxonomy Extension Definition Linkbase EX-101.LABXBRL Taxonomy Extension Label Linkbase EX-101.PREXBRL Taxonomy Extension Presentation Linkbase
